DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s responses, see section “Claim Objections”, filed 06/14/2022, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s first argument:

    PNG
    media_image1.png
    306
    665
    media_image1.png
    Greyscale

Examiner’s response:
In this case, the original independent claim 1 recites “An appliance comprising: a drying chamber for performing a drying cycle, a capacitive sensing arrangement located within the drying chamber and configured to generate an electric signal indicative of a degree of humidity of a load contained in the drying chamber, and a control unit configured to receive the electric signal, and according to the electric signal to perform at least one among: estimating a mass of the load; estimating a residual humidity of the load; estimating a residual time to the end of the drying cycle, and detecting an end of the drying cycle.”, BOLD and UNDERLINE emphasis added.  The previous Office Action chose or considered the limitation “estimating a mass of the load”.  Thus, the limitations “estimating a residual humidity of the load”, “estimating a residual time to the end of the drying cycle” and “detecting an end of the drying cycle” was not chosen to consider or was not required to consider.  However, the original dependent claim 16 recites “wherein the control unit is configured to estimate the mass of the load in an initial phase of the drying cycle according to at least one parameter of the electric signal determined during the initial phase, and the control unit is configured to estimate THE residual humidity of the load, and/or estimate THE residual time to the end of the drying cycle, and/or detect THE end of the drying cycle after the initial phase.”, BOLD, CAPITAL and UNDERLINE emphasis added.  Since the limitations “estimating a residual humidity of the load”, “estimating a residual time to the end of the drying cycle” and “detecting an end of the drying cycle” was not chosen to consider or was not required to consider, therefore, the original dependent claim 16 was not considered or was not required to consider.  Thus, the Office Action stands.  However, the applicant amends the independent claim 1 which changes the scope of the claim invention.  Therefore, the dependent claim 16 is considered in this Final Office Action.
Applicant’s second argument:

    PNG
    media_image2.png
    76
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    133
    664
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    705
    665
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    99
    662
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    138
    667
    media_image6.png
    Greyscale

Examiner’s response:  In this case, Altinier’s figures 1 & 2 clearly shows that moisture sensors or a sensing arrangement 22 located within the drying chamber 4 which is the same as the humidity sensor or electronic capacitive humidity sensor or capacitive sensing arrangement 400 of the instant application located within the drying chamber 110, see figures 5 and 7 of the instant application, page 20, lines 12-15.  The previous Office Action mainly relied on Hoenle to teach “a capacitive sensing arrangement”.  See the rejection of the independent claim 1 on pages 3-5 the previous Office Action.  More specifically, Hoenle teaches a capacitive sensing arrangement 5, see fig. 1 of Hoenle.  However, the capacitive sensing arrangement 5 of Hoenle comprises measurement electrodes 6 and 7 located within the drying chamber 2 which is about the same as the capacitive sensing arrangement 400 of the instant application comprising conductive pads 430 located within the drying chamber 110, see figures 4B and 5 of the instant application.  Furthermore, there is no requirement in the claim that the capacitive sensing arrangement measures the humidity of the load contained in the drying chamber by measuring the capacitance within the drum.  Also, there is also no requirement in the claim that the capacitive sensing arrangement cannot measure the humidity of the load contained in the drying chamber by measuring a voltage value within the drum.  However, Specification of the instant application recites “According to an embodiment of the present invention, the humidity sensor 400 drives a current to each one of the top pads 425 and/or of the back pads 430 and measures the respective voltages Vix and Vbx (referred to the DC reference voltage Vref) that develops across the unknown capacitance(s) Ctx (between each plate at the control unit 150, at the DC reference voltage Vref, and each one of the top pads 425) and across the unknown capacitance(s) Cbx (between each plate at the control unit 150, at the DC reference voltage Vref, and each one of the back pads 430), the values of the capacitance(s) Ctx and Cbx are to be determined.”, page 25, lines 14-20, UNDERLINE emphasis added.  Furthermore, it appears that the applicant speculates that Hoenle’s system would erroneously report the article as being dry.  In this case, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, the applicant’s arguments are not persuasive.  Thus, Altinier in view of Hoenle reads on the claimed limitation “a capacitive sensing arrangement located within the drying chamber”.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites the limitation “the residual humidity” in line 4.  It is suggested to amend it to --- a residual humidity ---.
Claim 16 recites the limitation “the residual time” in lines 4-5.  It is suggested to amend it to --- a residual time ---.
Claim 16 recites the limitation “to the end of the drying cycle” in line 5.  It is suggested to amend it to --- to an end of the drying cycle ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Altinier et al. (US 2013/0326904; hereinafter Altinier) in view of Hoenle et al. (WO 2012016820 A2; hereinafter Hoenle).

    PNG
    media_image7.png
    562
    531
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    469
    375
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    447
    534
    media_image9.png
    Greyscale


Regarding claims 1 & 2, Altinier discloses an appliance (1, fig. 1) comprising: 
a drying chamber (4, fig. 1) for performing a drying cycle (drying cycle, [0066]), 
a sensing arrangement (22, figs. 1, 2) located within the drying chamber (4, fig. 1) and configured to generate an electric signal (electric signal SM, [0067]) indicative of a degree of humidity of a load (moisture/quantity of the laundry 5, [0067]) contained in the drying chamber (4, fig. 1), and 
a control unit (16, fig. 1) configured to receive the electric signal (electric signal SM, [0067]), and according to the electric signal (electric signal SM, [0067]) to, estimating a mass of the load (estimate/calculate the quantity/weight of the laundry 5, [0068]) 




wherein the sensing arrangement (22, figs. 1, 2) comprises at least one electrically conductive pad (23, figs. 1, 2) on an operating support (13, figs. 1, 2), each electrically conductive pad (23, figs. 1, 2) being adapted to operate as a respective plate of the sensing arrangement (22, figs. 1, 2).  (Application claim 2)
Altinier does not disclose a capacitive sensing arrangement; (Application claim 1) and 
each electrically conductive pad being adapted to operate as a respective plate of a capacitor.  (Application claim 2)
Hoenle teaches a capacitive sensing arrangement (Hoenle, 5, fig. 1); (Application claim 1) and 
each electrically conductive pad (Hoenle, 6, 7, fig. 1) being adapted to operate as a respective plate of a capacitor (Hoenle, 36, 40, fig. 1).  (Application claim 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the appliance of Altinier with the capacitive sensing arrangement; (Application claim 1) and each electrically conductive pad being adapted to operate as a respective plate of a capacitor (Application claim 2), as taught by Hoenle, for accurately measuring the degree of humidity or moisture of the load or laundry during a drying process which would result in accurately estimating the mass of the load or laundry during the drying process and thus the appliance is affectively drying the laundry to a desire dryness being selected by the user.  Thus, the appliance operates more efficiently and thus benefits the consumer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Altinier in view of Hoenle as applied to claim 1 above, and further in view of Muramatsu et al. (US 4,738,034; hereinafter Muramatsu).

    PNG
    media_image10.png
    585
    437
    media_image10.png
    Greyscale

Regarding claim 16, Altinier as modified discloses wherein the control unit (16, fig. 1) is configured to estimate the mass of the load (estimate/calculate the quantity/weight of the laundry 5, [0068]) in an initial phase of the drying cycle (in a predetermined initial measuring interval of the drying cycle, [0011]; the electrical takes from the beginning of the drying cycle, [0012]; during a predetermined initial measuring interval TTM of the drying cycle, [0068]) according to at least one parameter of the electric signal (electric signal SM, [0067]) determined during the initial phase (in a predetermined initial measuring interval of the drying cycle, [0011]; the electrical takes from the beginning of the drying cycle, [0012]; during a predetermined initial measuring interval TTM of the drying cycle, [0068]).
Altinier does not disclose the control unit is configured to estimate the residual humidity of the load, and/or estimate the residual time to the end of the drying cycle, and/or detect the end of the drying cycle after the initial phase.
Muramatsu teaches a control unit (Muramatsu, 25, fig. 4) is configured to estimate the residual humidity of the load, and/or estimate the residual time to the end of the drying cycle (Estimate Completion Time Determination, Fig. 7), and/or detect the end of the drying cycle after the initial phase.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the appliance of Altinier with the control unit being configured to estimate the residual time to the end of the drying cycle, as taught by Muramatsu, for effectively controlling the operation of the appliance which would result in effectively drying the laundry to a desire dryness being selected by the user.  Thus, the appliance operates more efficiently and thus benefits the consumer.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Altinier in view of Hoenle as applied to claim 1 above, and further in view of Bellinger et al. (US 2012/0110869; hereinafter Bellinger).

    PNG
    media_image11.png
    663
    499
    media_image11.png
    Greyscale


Regarding claim 24, Altinier discloses the limitations of the appliance according to claim 1 above, but does not disclose wherein the control unit is configured to perform, according to a further electric signal indicative of a temperature in the drying chamber, at least one among the 
estimating the mass of the load; 
estimating the residual humidity of the load;
estimating the residual time to the end of the drying cycle, and 
detecting the end of the drying cycle. 
Bellinger teaches a control unit is configured to perform, according to a further electric signal indicative of a temperature in the drying chamber, at least one among the 
estimating the mass of the load (Bellinger recites “The load size at 162 may be determined by using known method such as motor torque measurement or load mass estimation (LME) techniques that use supply air temperature as measured by the supply air temperature sensor 47 and exhaust air temperature as measured by the exhaust air temperature sensor 51 near the beginning of the drying cycle, such as during the first two minutes of the drying cycle. Such LME techniques may determine the load size by comparing the slopes of the supply and exhaust air temperatures.”, paragraph [0047]); 
estimating the residual humidity of the load;
estimating the residual time to the end of the drying cycle, and 
detecting the end of the drying cycle. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the appliance of Altinier with the control unit is configured to perform, according to a further electric signal indicative of a temperature in the drying chamber, at least one among the estimating the mass of the load, as taught by Bellinger, for further optimizing the accuracy of the estimating the mass of the load or laundry during the drying process which would result in further affectively drying the laundry to a desire dryness being selected by the user with an optimal drying time and thus the energy consumption of the appliance could be reduced.  Thus, the operating cost of the appliance is reduced and thus benefits the consumer. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762